Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions Financial Highlights, Independent Registered Public Accounting Firm, Disclosure of Portfolio Holdings, and Shareholder Reports and to the use of our report on Nicholas Equity Income Fund, Inc. dated May 1, 2006 which is incorporated by reference in this Registration Statement (Form N-1A) of Nicholas Equity Income Fund filed with the Securities and Exchange Commission in this Post-Effective Amendment No. 27 to the Registration Statement under the Securities Act of 1933 (File No. 033-69804) and in this Amendment No. 27 to the Registration Statement under the
